Case 1:05-cv-00701-LMB-JFA Document 176 Filed 01/31/19 Page 1 of 1 PageID# 1027



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

FARHAN MOHAMOUD TANIWARFAA,

                            PlaintifT,

 versus                                                   Civil Action No.: 05-701(LMB/BRP)

YUSUFABDIALI,

                           Defendant.



                                         ORDER



       Upon consideration ofDEFENDANT'S CONSENT MOTION FOR A LIMITED

ENLARGEMENT OF THE AMBIT OF TIME WITHIN WHICH TO RESPOND TO DISCOVERYAND


TO FACILITATE LIMITED RE-DEPOSITION OFDEFENDANT [Document 175], and, it appearing to

the Court that the motion is for good cause and in the interests ofjustice, it is, hereby and herewith,

       ORDERED that the said motion be, and the same hereby is,

       GRANTED.


       SO ORDERED.
                                                                                 /s/
                                                                 Weenie M. Brinkema
Entered:                                                         united States District Judge
